EX-99.h.2.b AMENDMENT NO. 2, DATED MARCH 2, 2010, TO THE FUND ADMINISTRATION AND ACCOUNTING AGREEMENT DATED MARCH 18, 2(“BNY Mellon”) AND EACH SERIES OF THE EGA EMERGING GLOBAL SHARES TRUST LISTED ON EXHIBIT A TO THE AGREEMENT (THE “FUNDS”) WHEREAS, the parties wish to amend the Fund Administration and Accounting Agreement: NOW THEREFORE, the Funds and BNY Mellon hereby agree to amend the Fund Administration and Accounting Agreement as follows: Exhibit A to the Fund Administration and Accounting Agreement is replaced with the attached Amended and Restated Exhibit A IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the undersigned as of the day and year first written above. EGA EMERGING GLOBAL SHARES TRUST, ON BEHALF OF EACH FUND LISTED ON EXHIBIT ATHE BANK OF NEW YORK MELLON By:By: Name: Name: Title: Title: Exhibit A to Fund Administration and Accounting Agreement dated March 2, 2010 Funds NYSE Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund EEG Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund EBM Emerging Global Shares Dow Jones Emerging Markets Metals & Mining Titans Index Fund EMT Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund ECG Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund ECN Emerging Global Shares Dow Jones Emerging Markets Energy Titans Index Fund EEO Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund EFN Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund EHK Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund EID Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund ETX Emerging Global Shares Dow Jones Emerging Markets Telecom Titans Index Fund ETS Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund EUT Emerging Global Shares INDXX India Infrastructure Index Fund INXX Emerging Global Shares INDXX China Infrastructure Index Fund CHXX Emerging Global Shares INDXX India Mid Cap Index Fund INMC Emerging Global Shares INDXX China Mid Cap Index Fund CHMC Emerging Global Shares INDXX Brazil Infrastructure Index Fund BRXX Emerging Global Shares INDXX Brazil Mid Cap Index Fund BZMC Emerging Global Shares Dow Jones Emerging Markets Consumer Titans Index Fund []
